DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a correspondence with Christopher Michaels on 2/8/21.

The application has been amended as follows: 


21. (Currently Amended) An automatic guidance method employing a wireless automatic navigation device, the method comprising: 

obtaining a stored map from a standard mapping application; 

determining a current location of the wireless automatic navigation device on the standard mapping application based on received Global Positioning System (GPS) signals received via a navigation module of the wireless automatic navigation system; 

obtaining a route comprising a plurality of segments, and a plurality of landmarks including a final destination, from a private route database server, 



embedding the current location of the wireless navigation device, the destination, the route and the plurality of landmarks within the map of standard mapping application; 

identifying Global Positioning System (GPS) coordinates from the Global Positioning System signals for the plurality of landmarks from the private route database server; 

assigning serial numbers to each landmark of the plurality of landmarks as landmark identifiers; 

calculating a length of each one of the plurality of segments based on the current location of the wireless navigation device and each landmark identifier; 

displaying the embedded current location of the wireless navigation device, the destination, the route comprising the plurality of segments, each landmark of the plurality of landmarks, and a pointer on the standard mapping application; 

wherein the pointer is integrated within a Cartesian system for pointing a user in a real direction (North, South, West, East) to a next landmark of the plurality of landmarks; 

wherein each landmark of the plurality of landmarks is presented as at least one of a photos, videos, or sound; 

automatically navigating the user along each segment of the plurality of segments to the next landmark of the plurality of landmarks; 

aligning the current position of the wireless navigation device with the pointer while moving towards the next landmark of the plurality of landmarks so that a longitudinal axis of the wireless navigation device matches a direction specified by the pointer; and 

repeating the above steps for each segment of the plurality of segments and for each landmark of the plurality of landmarks until the landmark of the plurality of landmarks is identified as the final destination.   

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior art fails to explicitly disclose, teach or suggest the claim limitations in combination as a whole.  The features would not be obvious to a person of ordinary skill in the art at the time of the invention without unreasonable hindsight reconstruction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669